Citation Nr: 0608259	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a left hip disorder 
to include as secondary to a right shoulder injury.

2. Entitlement to service connection for a right hip disorder 
to include as secondary to a right shoulder injury.

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an September 2004 decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for right and 
left hip disorders to include on a secondary basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran argues that he is entitled to service connection 
for left and right hip disorders to include as secondary to a 
right shoulder injury due to the nature of his service. The 
service medical records are negative for any hip complaints. 
However, service records show that the veteran received a 
parachute badge and his occupational specialty is listed as 
parachutist. The veteran asserts that his hip disorders could 
be caused by his parachute training, involving multiple 
"parachute landing falls" and "five parachute jumps." The 
Board points out that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 C.F.R. § 
3.304(d) (2005). Therefore, it is reasonable to find that the 
nature of the veteran's service may well have resulted in 
strain and injuries to the hips.

Under the VCAA, a veteran is entitled to a complete VA 
medical examination that includes an opinion whether there is 
a nexus between the claimed disorder and service based on all 
possible evidence.  The veteran has not been granted such an 
examination in this case.  No decision granting or denying 
service connection for left or right hip disorders to include 
as secondary to a right shoulder injury is possible until 
further evidence is acquired.

Furthermore, VA's notice obligations under the VCAA have not 
yet been met for this claim.  The timing requirement 
enunciated in Pelegrini applies equally to the initial-
disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) (Hartman, No. 02-1506).  The 
veteran's March 2004 VCAA notice letter did not inform him of 
the evidence required to establish either initial ratings or 
effective dates should his claims be granted.  As this claim 
may yet be granted, notice should be given to the veteran 
prior to any readjudication of the claim.  


Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and Dingess, 
supra, with respect to the claim. The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2. Schedule the veteran for a VA 
evaluation of the hips to determine the 
nature and etiology of any current hip 
disorder.  All indicated tests and studies 
should be accomplished.  The veteran's 
claims folder must be reviewed by the 
examiner.  The examiner should be asked to 
review and discuss all records of in-
service hip trauma, including the 
veteran's service as a paratrooper.  The 
examiner should also provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hip disorder is related to any aspect of 
his period of active service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3. After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


